NO. 07-10-00202-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL B

                                     JUNE 17, 2010


                        IN RE R. WAYNE JOHNSON, RELATOR



Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


       Relator R. Wayne Johnson, proceeding pro se, filed a petition for a writ of

mandamus on May 14, 2010. By letter of May 17, we informed relator of his failure to

pay the requisite filing fee and explained the cause would be subject to dismissal if the

fee was not received by May 27. See Tex. R. App. P. 5. Relator has not paid the fee

as directed or filed an affidavit of indigency. See Tex. R. App. P. 20.1.


       Accordingly, we dismiss relator’s petition. See Tex. R. App. P. 5, 42.3(c).



                                                 Per Curiam